Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of July 28, 2008 between NeedleTech Products, Inc., a Massachusetts corporation (the “Company”), and Ronald Routhier (the “Employee”). INTRODUCTION The Company and the Employee desire to enter into an employment agreement embodying the terms and conditions of the Employee’s employment, effective as of, and contingent upon, the closing of the purchase and sale transaction contemplated by the Stock Purchase Agreement dated as of July 16, 2008 with respect to NeedleTech Products, Inc., by and among Theragenics Corporation, Ronald Routhier, Richard Routhier, Russell Small, and Rockland Trust Company as special fiduciary and trustee of the NeedleTech Products, Inc. Employee Stock Ownership Plan. NOW, THEREFORE, the parties agree as follows: 1.Definitions (a)“Affiliate” means any person, firm, corporation, partnership, association or entity that, directly or indirectly or through one or more intermediaries, controls, is controlled by or is under common control with the Company. For these purposes, “control” shall mean the direct or indirect ownership of equity securities of the applicable entity possessing the right to more than fifty percent (50%) of the combined ordinary voting power of the outstanding voting equity securities of such entity. (b)“Applicable Period” means the period of the Employee’s employment hereunder and for two (2) years after termination of employment. (c)“Area” means the United States. (d)“ Board of Directors” means the Board of Directors of Theragenics Corporation. (e)“Business of the Company” means any business that involves the manufacture, production, sale, marketing, promotion, exploitation, development and distribution of wound closure medical devices (including but not limited to sutures, cassettes, and glues), cardiac pacing cables, brachytherapy needles, brachytherapy seed spacers, brachytherapy sleeves, palladium-l03, temporary or permanently implantable devices for use in the treatment of cancer, restenosis or macular degeneration, vascular access devices, specialty medical needles, needle systems and related hand-held single use medical devices or other medical products manufactured or sold by the Company or any of its Affiliates, but only to the extent that such devices and products are the same as or similar to a product manufactured, produced, sold, marketed, promoted, exploited, developed or distributed by the Company or any of its Affiliates at any time during the period of the Employee’s employment under this Agreement, or is in an active state of development by the Company or any of its Affiliates as evidenced by establishment of a design history file at any time during the period of the Employee’s employment under this Agreement. (f)“Cause” means the occurrence of any of the following events: (i) willful and continued failure (other than such failure resulting from the Employee’s incapacity during physical or mental illness) by the Employee to substantially perform the Employee’s duties with the Company or an Affiliate; (ii) conduct by the Employee that amounts to willful misconduct or gross negligence; (iii) any act by the Employee of fraud, misappropriation, dishonesty, embezzlement or similar conduct against the Company or an Affiliate; (iv) commission by the Employee of a felony or any other crime involving dishonesty; (v) illegal use by the Employee of alcohol or drugs; or (vi) a material breach of the Agreement by the Employee. (g)“Change in
